Citation Nr: 1813360	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar disability. 

2.  Entitlement to service connection for a cervical disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic diastolic dysfunction compensation; paroxysmal atrial fibrillation, maintaining sinus rhythm (claimed as enlarged heart).

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for essential hypertension. 

6.  Entitlement to service connection for essential hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing; a transcript is of record. 

The Veteran initially filed a claim for difficulty maintaining a relationship.  As requested by the Veteran's representative during the June 2017 hearing, to afford the Veteran the broadest possible scope for his claim of entitlement to a psychiatric disorder, the issue has been recharacterized accordingly to that of entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1,6 (2009). 

The issues of service connection for a cervical disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2008 rating decision denied a claim for service connection for chronic diastolic dysfunction compensation; paroxysmal atrial fibrillation, maintaining sinus rhythm (claimed as enlarged heart).  The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision. 

2.  New and material evidence has not been submitted to reopen the claim for service connection for chronic diastolic dysfunction compensation; paroxysmal atrial fibrillation, maintaining sinus rhythm (claimed as enlarged heart).   

3.  A July 2008 rating decision denied a claim for service connection for hypertension (claimed as high blood pressure).  The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision. 

4.  Evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and raises a reasonable possibility of substantiating the Veteran's claim of service connection. 

5.  The Veteran has the current diagnosis of a lumbar disability. 

6.  The preponderance of the evidence is against finding that the Veteran's lumbar disability has a relationship to in-service occurrence or event.

7.  The Veteran has no current diagnosis of a psychiatric disorder.  

CONCLUSION OF LAW

1.  The June 2008 rating decision which denied the Veteran's claim of entitlement to service connection for chronic diastolic dysfunction compensation; paroxysmal atrial fibrillation, maintaining sinus rhythm (claimed as enlarged heart) is final.  38 U.S.C. § 7105 (c) (2012).  

2.  Evidence received since the July 2008 rating decision is not new or material and the claim for entitlement to service connection for chronic diastolic dysfunction compensation; paroxysmal atrial fibrillation, maintaining sinus rhythm (claimed as enlarged heart) is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The June 2008 rating decision which denied the Veteran's claim of entitlement to service connection for hypertension (claimed as high blood pressure) is final.  38 U.S.C. § 7105 (c) (2012).  

4.  Evidence received since the July 2008 rating decision in connection with Veteran's claim of entitlement to service connection for hypertension is new and material and the claim is reopened.  38 U.S.C. § 5109 (2012); 38 C.F.R. § 3.156 (2017).  

5.  The criteria for establishing service connection for a lumbar disability have not been met.  38 U.S.C.§§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.§§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for several disabilities.  In October 2010, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The AOJ followed the procedure to obtain the Veteran's service treatment records (STRs), but determined that his STRs are not available.  The AOJ documented what had been done to obtain the STRs and notified the Veteran of unavailability in a June 2008 letter.  The Veteran and his representative are aware of this fact as seen in the June 2017 hearing transcript.  Private clinical records are obtained and associated with the electronic claims file.  The Veteran has been afforded a VA examination.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2017).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The last prior final denial for the claims for enlarged heart and hypertension was in the July 2008 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  Therefore, the Board looks to the evidence received since July 2008 for new and material evidence.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

(A)  Enlarged Heart

The Veteran's service connection claim for enlarged heart was denied in the July 2008 rating decision because there was no evidence for in-service incurrence of a heart disorder. 

The evidence received since the AOJ's July 2008 rating decision consists of a July 2011 VA examination report, medical treatment records from various private providers over the period from September 2007 to December 2013, and a June 2017 hearing transcript.  However, none of the new evidence received is material because the newly received evidence does not relate to an unestablished fact necessary to substantiate whether there is any in-service incurrence that might be related to the claimed heart disorder.  

More specifically, in the July 2008 rating decision, it was determined that the record shows the Veteran's heart disorder occurred as early as 2005.  No newly submitted evidence provides further information that aids the Board to determine if the Veteran's heart disorder occurred before 2005.  In fact, when the July 2011 examiners asked the Veteran about the circumstances and initial manifestation of the heart problems, the Veteran reported that the date of onset for the heart disorder was in 2006 when he experienced a heart attack.  Further, during the June 2017 hearing, the Veteran stated that a civilian doctor told him once that his enlarged heart problem must have been ongoing, but the Veteran did not give any more information about the onset of the heart disease upon questions by his representative and the undersigned VLJ.  In sum, there is still no evidence to indicate incurrence of an event in service or related to service that is related to his heart condition.

Therefore, the Veteran's petition to reopen the service-connection claim for his heart disorder is denied.  

(B)  Hypertension 

The Veteran's service connection claim for hypertension was denied in the July 2008 rating decision because there was no evidence for in-service incurrence of hypertension.  

The evidence received since the AOJ's July 2008 rating decision consists of a July 2011 VA examination report, medical treatment records from various private providers over the period from September 2007 to December 2013, and a June 2017 hearing transcript.  

Evidence received since the July 2008 rating decision is new and material and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Here, the July 2011 VA examination report and the June 2017 hearing transcript provide new and material evidence.  During the July 2011 VA examination, the Veteran reported that the onset of hypertension was 1990 and it started while he was stationed in Camp Pendleton.  Further, during the June 2017 hearing, the Veteran testified that he remembered going to the clinic at Camp Pendleton for his high blood pressure and being told that he had "white coat syndrome."  This evidence is material because it is offered to support his claim for an in-service occurrence for his hypertension, and thus, it raises a reasonable possibility of substantiating the claim.  Therefore, the petition to reopen the claim due to new and material evidence is granted for the hypertension claim.  

III.  Service Connection

The Veteran is seeking entitlement to service connection for a lumber disability and an acquired psychiatric disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107.  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

(A)  Lumbar Disability

It is noted that the Veteran's service treatment records are unavailable.  Attempts to locate them have been unsuccessful, and it appears further development at this point would be futile.

The Veteran has the current diagnosis of lumbar spinal stenosis.  A CT scan taken in March 2013 shows significant degenerative disc disease.  It is also indicated that the Veteran was seen for his back problem in 2009, but nothing about it was chronic.  Earlier treatment is not shown and it is not indicated that there was a longstanding history of treatment for a low back disorder.

At the June 2017 hearing, the Veteran claimed that the back problem started when he worked as a dental assistant in service.  He stated that he had incurred back problem because he had to "lean over patients all day long for five years."  He reported that he saw doctors about his condition several times in service.  But he denied that he had back injuries in service. 

Since the Veteran's service treatment records are not available, the Board assumes that the Veteran had in-service complaints of back pain.  It is not shown, however that any complaints in service resulted in chronic back pathology, and the Veteran denied any specific injuries to his back in service.  

Significantly, there is no evidence of a nexus between the reported in-service incidents and the Veteran's current lumbar spinal stenosis or degenerative disc disease.  The medical evidence of record determines that the earliest diagnosis of the lumbar disorder was in 2009.  Even though the Veteran was notified in October 2010 of the type of medical evidence needed to substantiate his claim, he has not provided or informed the AOJ of such evidence other than what is in his claims file.  Therefore, the Board finds that the evidence preponderates against finding that there is a nexus between his in-service back treatments and his current back disability.  

In conclusion, the Board finds the criteria for service connection for a lumbar disability are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

(B)  Acquired Psychiatric Disorder

The criteria for service connection for an acquired psychiatric disorder (claimed as difficulty in maintaining relationships) have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

Specifically, the preponderance of the evidence is against finding that the Veteran has current diagnosis of any psychiatric disorder.  Absent evidence of a current disability, a claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

Here, during the June 2017 hearing, the Veteran stated that he was put on edge when he helped marines process and get ready for deployment.  He also stated that he had anxiety and panic attacks in service and reported that he had short temper with his spouse at the time.  However, he also stated that he never sought counseling or treatment for his mental conditions in service or after separation.  Moreover, the July 2011 VA examination report indicates that the Veteran has no history of interpersonal relationship difficulties.  He has not submitted evidence of an acquired psychiatric disorder, and feelings of anxiety during service to not rise to the level of an acquired disorder.

In conclusion, the Board finds the first element of service connection is not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

As new and material evidence has not been received, the petition to reopen the claim of entitlement to service connection for chronic diastolic dysfunction compensation; paroxysmal atrial fibrillation, maintaining sinus rhythm (claimed as enlarged heart) is denied.  

As new and material evidence has been received, the claim of entitlement to service connection for essential hypertension is reopened.  The appeal is allowed to this extent.  

Entitlement to service connection for a lumbar disability is denied. 

Entitlement to service connection for an acquired psychiatric disorder is denied. 


REMAND

As for the issues of service connection for a cervical disability and hypertension, the Board finds that further development is necessary because the evidence relevant to his claims on file is likely to be incomplete. 

Under 38 U.S.C. § 5103A (b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the claimant's active military, naval, or air service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3).  

Here, for his cervical disability, the Veteran reported during the July 2011 VA examination that he had cervical disc surgery in 2000 at Medical Center East in Birmingham, Alabama.  A record leading up to the surgery, about the surgery, and of post-surgery followup might be relevant to ascertain the etiology of the Veteran's cervical disability.  Those records do not appear to be on file.

As for his hypertension, the Veteran indicated during the June 2017 hearing that he had physical examinations for employment or for life insurance purpose over the years.  Since it is reasonable to expect that blood pressure was taken at those physical examinations, records of such examinations might be relevant to determine the etiology and conditions for his hypertension.  An attempt to obtain those records should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran any information concerning the cervical surgery that he had at Medical Center East in Birmingham, Alabama in 2000 and obtain the record from an appropriate institution.  Similarly, also ask the Veteran any information concerning his physical examinations for his employment that he took in the past and obtain the record of private physical examinations.  Also, obtain any other outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  The Veteran's assistance in signing release forms or otherwise identifying the records should be requested as needed.

2. Then, the AOJ should readjudicate the claim on appeal.  This should include consideration of whether any physical examinations are needed.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


